Citation Nr: 1021345	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & J.V.N.




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from May 1942 to January 1946.  
The Appellant is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Appellant requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran died in July 2007 at the age of 87.  The 
cause of death was pneumonia, with septicemia, Alzheimer's 
dementia, Non-Hodgkin's lymphoma gastric, malabsorption 
syndrome and undernourishment listed as underlying causes of 
death. 

2.  At the time of the Veteran's death, service connection 
was in effect for a duodenal ulcer with gastritis and 
gastroesophageal reflux disease, evaluated as 30 percent 
disabling.  
	
3.  The Veteran's service-connected duodenal ulcer with 
gastritis and gastroesophageal reflux disease aided or lent 
assistance to the production of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Appellant, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.  Accordingly, the 
Board will proceed to a decision on the merits as to the 
issue on appeal.


II.  Entitlement to Service Connection for the Veteran's 
Cause of Death

The Veteran died in July 2007, at the age of 87.  According 
to the death certificate, the immediate cause of death was 
pneumonia, with septicemia, Alzheimer's dementia, Non-
Hodgkin's lymphoma gastric, malabsorption syndrome and 
undernourishment listed as underlying causes of death.  
Service connection for a duodenal ulcer with gastritis and 
gastroesophageal reflux disease (GERD) was in effect at the 
time of his death.

The Appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
Veteran's death.  She contends that the Veteran's service-
connected duodenal ulcer with gastritis and gastroesophageal 
reflux disease caused the Veteran's malabsorption syndrome, 
undernourishment, and infections, thereby contributing to his 
death.  

DIC benefits are payable to the surviving spouse of a Veteran 
if the Veteran died from a service-connected disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5.  In order to establish 
service connection for the cause of a Veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the Veteran's death.  See 38 C.F.R. § 3.312.  
The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Post-service treatment records indicate the Veteran received 
treatment for his duodenal ulcer with gastritis and GERD on 
many occasions.  In September 2005, a VA outpatient note 
indicates that the Veteran complained of loss of appetite and 
an upper gastrointestinal x-ray series revealed reflux, a 
small hiatus-type hernia and mild narrowing of the distal 
esophagus.  In June 2006, he was seen at a gastroenterology 
clinic where he complained of dysphagia.  Similarly, in 
November 2006, after being admitted to the hospital for 
failure to thrive, he was noted to have a swallowing disorder 
and a percutaneous endoscopic gastrostomy (PEG) tube, or 
feeding tube, was placed.  

In June 2007, the Veteran's private physician, Dr. Menendez, 
submitted a statement indicating that due to the Veteran's 
inability to swallow food, he was nourished through a PEG 
tube since November 2006.  He further stated that the Veteran 
suffered from a hiatal hernia of the esophagus, which 
produced reflux and vomiting.  The physician also stated the 
Veteran had been hospitalized from aspirating pneumonia, due 
to the reflux condition, and he had lost 53 pounds during the 
prior six months.

Records indicate the Veteran was admitted to the hospital in 
July 2007 for respiratory distress, with a history of recent 
aspiration pneumonia, line infections and probable subacute 
bacterial endocarditis.  The Veteran died the following day 
with final diagnoses of septic shock, renal failure, 
recurrent pneumonia, and exacerbation of decubitus ulcer.

As stated previously, according to the death certificate, the 
immediate cause of death was pneumonia, with septicemia, 
Alzheimer's dementia, Non-Hodgkin's lymphoma gastric, 
malabsorption syndrome and undernourishment listed as 
underlying causes of death.

In February 2010, the Veteran's treating physician submitted 
an additional statement.  He stated that the Veteran 
ultimately died of complications of septicemia and pneumonia 
as a result of chronic undernutrition and acquired 
immunodeficiency.  The physician indicated that the Veteran 
had complications from long-standing peptic disease and that 
he developed a gastric outlet obstruction and erosive 
esophagitis, secondary to chronic gastric esophagitis reflux.  
The physician then stated that the chronic GERD led to 
episodes of aspiration pneumonia and ultimately to chronic 
malnutrition.  To support the Veteran's caloric needs, a PEG 
tube was inserted and he developed multiple complications as 
a result of the PEG tube due to his inability to successfully 
mount an effective defense against a series of infections 
that ultimately led to his demise.  Therefore, in the 
physician's opinion, there was a continuous direct link 
between the GERD the Veteran had in the military and the 
cause of his ultimate demise.

The Board finds that the Veteran's service-connected duodenal 
ulcer with gastritis and gastroesophageal reflux disease was 
a contributory cause of death, in that it aided or lent 
assistance to the production of death.  The Veteran's 
service-connected GERD disability made it difficult to 
swallow and eat, leading to undernourishment and 
malabsorption syndrome, as well as aspiration pneumonia.  
Furthermore, the insertion of a PEG tube led to infections 
which caused septicemia.  The difficulty in eating and 
swallowing resulting from his service-connected disability 
made the Veteran materially less capable of resisting the 
fatal disease and had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Given the evidence of record, including the treatment for 
aspiration pneumonia and undernourishment, the private 
physician's opinion regarding a continuous direct link 
between the Veteran's service-connected disability and cause 
of death, and resolving all doubt in favor of the Appellant, 
the Board finds that service connection for the Veteran's 
cause of death is warranted.


ORDER

Service connection for the Veteran's cause of death is 
granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


